Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  153697(66)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 153697
  v                                                                 COA: 324963
                                                                    Van Buren CC: 14-019392-FC
  JOSE L. GARCIA-MANDUJANO,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its supplemental brief is GRANTED. The supplemental brief filed on
  November 30, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 1, 2017

                                                                               Clerk